Per Curiam.

The amended complaint, which was accepted by the defendant and was verified, required from the defendant an amended answer, which should have been verified.
The answer served was not verified, therefore the judgment as entered was correct practice.
The defendant’s default, however, will be vacated, providing he will, within six days, comply with tibe terms imposed by the order” appealed from, and if he refuses to do so, then the motion to vacate judgment is hereby denied and the order appealed from affirmed, with costs and disbursements.
Present: Fitzsimons, Oh. J., and O’Dwyer, J.
Order modified, and as so modified affirmed, with costs and disbursements.